                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


FRED ADAMS                                                                           PLAINTIFF

vs.                                                   CIVIL ACTION NO. 3:19-CV-167-CRS

FAMILY DOLLAR STORES OF                                                           DEFENDANTS
KENTUCKY, LP #11504,

and

MELVILLE FAMILY TRUST GBR
REAL ESTATE,

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on motion for leave to file cross-claim by Defendant Family

Dollar Stores of Kentucky, LP #11504, DN 16. For the following reasons, Defendant Family

Dollar Stores of Kentucky’s motion for leave to file a cross-claim will be DENIED.

I. Background

       This motion arises in the context of this negligence action filed by Fred Adams (“Plaintiff”)

against Family Dollar Stores of Kentucky, LP #11504 (“Family Dollar”) and Melville Family

Trust GBR Real Estate (“Melville”) for injuries Plaintiff alleges he sustained during a slip and fall

at a Family Dollar store. DN 1-1, p. 33. Plaintiff alleges that on November 4, 2017, while walking

outside the Family Dollar store at 3421 West Broadway in Louisville, Kentucky, he fell and

sustained serious and permanent injuries. Id. Plaintiff alleges Family Dollar and Melville (owner

of the property at 3421 West Broadway) were negligent in maintaining the sidewalk around the

store, causing him to slip and fall. Id. On October 29, 2018, Plaintiff filed an initial complaint in

Jefferson Circuit Court against three defendants—Family Dollar, Israel Gorinstein, and Rachel

Gorinstein. Id. at 5. In his initial complaint, Plaintiff stated “Defendants Israel and Rachel, to the
best of Plaintiff’s knowledge, own the property located at 1234 W. Broadway, Louisville,

Kentucky.” Id. at 6. In fact, Israel and Rachel Gorinstein did own the property located at 1234

West Broadway, and a Family Dollar store is located on that property. However, Plaintiff alleges

his injuries occurred at different Family Dollar store, located at 3241 West Broadway,

approximately 2.5 miles West of the property owned by the Gorinsteins.

        On November 27, 2017, Plaintiff filed a “second amended complaint” that included

Melville, the owner of the 3421 West Broadway property, as an additional defendant. Id. at 25.

On January 8, 2019, Plaintiff filed a “third amended complaint,” this time correcting the address

of the alleged fall from 1234 West Broadway to 3421 West Broadway. Id. at p. 33. On April 12,

2019, Melville moved to dismiss Plaintiff’s complaint for failure to file a claim within the one-

year statute of limitations. DN 13. The motion was granted. DN 24. Earlier, on May 13, 2019,

Family Dollar filed a motion for leave to file cross-claim against Melville based on (A) contractual

indemnification (B) common law indemnification, and (C) apportionment and contribution. DN

16, p. 2. This memorandum will explain why Melville’s motion on those grounds will be denied.

II. Legal Standard

        “A pleading may state as a crossclaim any claim by one party against a coparty if the claim

arises out of the transaction or occurrence that is the subject matter of the original action or of a

counterclaim, or if the claim relates to any property that is the subject matter of the original action.”

Fed. R. Civ. P. 13(g). Federal Rule 13(g) does not impose any time limitations on the filing of

cross-claims. Id. Accordingly, after the parties have filed their initial pleadings, any motion to

amend those pleadings and file a cross-claim must be made pursuant to Federal Rule of Civil

Procedure 15.




                                                   2
       A party may only amend its pleading with “the opposing party's written consent or the

court's leave.” Fed. R. Civ. P. 15(a)(2). The “court should freely give leave when justice so

requires.” Id. This rule gives effect to the principle that, as far as possible, cases should be

determined on their merits and not on technicalities. Cooper v. Am. Employers' Ins. Co., 296 F.2d

303, 306 (6th Cir. 1961). Denial of leave to amend may be appropriate “where there is undue

delay, bad faith, or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance

of the amendment, futility of the amendment, etc.” Miller v. Champion Enters., Inc., 346 F.3d

660, 690 (6th Cir. 2003). The motion for leave to file a cross-claim will be denied because the

proposed cross-claim fails to state claims upon which relief can be granted and would, therefore,

be “futile.” Id.

III. Discussion

       A. Contractual Indemnification

       Family Dollar argues that Melville is bound by contract to indemnify Family Dollar for

Plaintiff’s claims. DN 16, p. 2. This argument is without merit. Under Kentucky law, parties to

a contract may provide for contractual indemnification for costs incident to legal liability as well

as legal liability itself. Thompson v. Budd Co., 199 F.3d 799, 807–08 (6th Cir. 1999) (citing United

States Fidelity & Guar. Co. v. Napier Elec. & Constr. Co. Inc., 571 S.W.2d 644, 646 (Ky. Ct. App.

1978)). However, if there is ever doubt as to whether a contract provides for indemnity, courts

should interpret the contract against finding indemnification. Amerco Marketing Company of

Memphis, Inc. v. Myers, 494 F.2d 904, 913-14 (6th Cir. 1974). Contracts must demonstrate a clear

intent to indemnify a party. Id.




                                                 3
       Family Dollar contends that the following section of the rental agreement requires Melville

to provide full contractual indemnification should Family Dollar be deemed liable for any damages

arising out of Plaintiff’s negligence action:

               12. MAINTENANCE AND REPAIRS. Landlord will remedy any defect in
       workmanship, materials or equipment furnished by Landlord pursuant to Paragraph
       4 of this Lease provided Tenant notifies Landlord of the defect within 12 months
       after the Rent Commencement Date (“Landlord's 12-Month Obligation”). Landlord
       will maintain and repair and replace when necessary all exterior portions of the
       building constituting part of the Demised Premises, including the roof, exterior
       walls and also all structural portions of the building whether interior or exterior.
       Landlord will make all repairs and replacements to any portion of the Demised
       Premises where the damage or loss is caused by casualties or perils insurable under
       the insurance that landlord is required to carry pursuant to Paragraph 11(a).
       Landlord will also be responsible for making all repairs made necessary by the
       settling of the building constituting a part of the Demised Premises, all repairs to
       the interior of the building made necessary by Landlord's failure to maintain the
       exterior of the building, all repairs to the fire sprinkler system, if any, and all repairs
       to exterior (including under slab) plumbing and electrical lines. Landlord will keep
       the parking, service and access areas (and other exterior areas, if any)
       maintained and in a good state of repair and property lighted; provided
       however, that Landlord will not be responsible for the removal of snow, ice, trash,
       weeds and debris.

               Tenant will be responsible for maintaining the existing landscaping
       including mowing; snow plowing, removing trash and debris from the parking area
       and landscaped areas; restriping the parking area and repairing parking area lights.
       Tenant will maintain and repair all interior, non-structural portions of the building,
       except for repairs Landlord is required to make. Tenant will be responsible for
       asphalt and concrete repairs until the aggregate costs equal $1,000 in any lease
       year. Landlord will promptly reimburse Tenant for any costs incurred by
       Tenant in excess of $1,000, and Landlord will have full responsibility for
       making, at Landlord's expense, any and all concrete and asphalt repairs for
       the remainder of such lease year. For the purpose of determining the responsible
       party, any repair expense will be attributed to the lease year in which the repair is
       made.

       Neither Landlord nor Tenant will be responsible for repairs or replacements that
       are the direct result of the negligence of the other party unless the repairs or
       replacements are covered by insurance or required by this Lease to be covered by
       insurance; provided, if the party charged with negligence disputes that it negligently
       caused the condition needing the repair or replacement, then the party responsible
       for making the repair or replacement in the absence of the other party's negligence
       will make the repair or replacement, but will have the right to recover the reasonable

                                                   4
       costs of the repair or replacement from the negligent party unless the loss is covered
       or required to be covered by insurance.

DN 16-3, p. 11–12. (emphasis added by the Court).

       The Court finds that the parties did not demonstrate an intent for Melville to indemnify

Family Dollar for costs associated with the injuries sustained by Plaintiff. The section cited by

Family Dollar (titled “Maintenance and Repairs”) and quoted above discusses (1) what party is

responsible for maintenance and repairs and (2) what party is responsible for the costs of those

repairs. The parties did not agree on indemnification for costs incident to legal liability arising out

of negligent sidewalk maintenance. Section 12 of the lease agreement states “Landlord will keep

the parking, service and access areas (and other exterior areas, if any) maintained and in good state

of repair and property lighted.” Id. at 11. While this paragraph seems to indicate Melville was

responsible for maintaining the sidewalk upon which Plaintiff claims to have fallen, it does not

indicate the parties intended for indemnification to attach to that responsibility.

       Furthermore, while the agreement states Melville would “keep the parking, service, and

access areas…maintained,” the agreement also contemplates sidewalk repairs as being the

responsibility of Family Dollar. Id. For example, Paragraph 12 states “Tenant will be responsible

for asphalt and concrete repairs until the aggregate costs equal $1,000 in any lease year. Landlord

will promptly reimburse Tenant for any costs incurred by Tenant in excess of $1,000 and Landlord

will have full reasonability for making, at Landlord’s expense, any and all concrete and asphalt

repairs for the remainder of such lease year.” Id. at 12. This portion of the agreement supports

Melville’s contention that both Melville and Family Dollar shared some responsibility sidewalk

maintenance. See DN 19, p. 9–10. Because the agreement lacks clear language indicating the

parties’ intent for Melville to indemnify Family Dollar for tort liability, this Court will not presume

that such an intent existed. See Amerco Marketing Company of Memphis, Inc. v. Myers, 494 F.2d


                                                  5
904, 913-14 (6th Cir. 1974) (“[W]hen there is doubt as to the meaning of an indemnity clause the

construction should be against the contention that the contract was meant to indemnify against an

indemnitee's own negligence. We have said that every presumption is against such an intention.”

Amerco Mktg. Co. v. Myers, 494 F.2d 904, 914 (6th Cir. 1974) (citation omitted).

       B. Common Law Indemnification

       In addition to contract indemnification, Family Dollar also perfunctorily asserts common

law indemnification as grounds for its motion for leave to file a cross-claim. DN 16, p. 2.

(“Family Dollar seeks to assert a cross-claim against Melville for full contractual indemnification

and apportionment pursuant to the terms, conditions and obligations of the parties’ Lease

Agreement, as well as common law indemnification.”). Even viewing the facts in the light most

favorable to the non-moving party, Family Dollar fails to assert the necessary elements of a

common law indemnity claim.

       In Degener v. Hall Contracting Corp., the Kentucky Supreme Court held that a party may

recover under common law indemnity in two classes of cases:

       (1) Where the party claiming indemnity has not been guilty of any fault, except
       technically, or constructively, as where an innocent master was held to respond
       for the tort of his servant acting within the scope of his employment; or (2) where
       both parties have been in fault, but not in the same fault, towards the party
       injured, and the fault of the party from whom indemnity is claimed was the
       primary and efficient cause of the injury.

Degener v. Hall Contracting Corp., 27 S.W.3d 775, 780 (Ky. 2000) (citations omitted). In

interpreting this standard, the Degener court evaluated the cases before it by distinguishing

between the “active wrongdoer[s]” and the parties whose liability was “premised solely upon

[their] failure to prevent” the torts. Id. at 781. In the cases cited by the Degener court, the parties

who failed to prevent the harm were entitled to common law indemnity from the parties who

actively caused the harm. Crime Fighters Patrol v. Hiles, 740 S.W.2d 936 (Ky. 1987); Brown

                                                  6
Hotel Company v. Pittsburgh Fuel Co., 311 Ky. 396, 224 S.W.2d 165 (Ky. 1949). Therefore, for

Family Dollar to state a plausible claim for common law indemnity under Kentucky law, Family

Dollar must demonstrate that Melville was the primary, active tortfeasor and Family Dollar was

the secondary, passive tortfeasor. Family Dollar fails to do so.

       Family Dollar’s own motion fails to allege facts necessary to support its common law

indemnity claim. Out of Family Dollar’s 59-page motion, the first two pages argue for “full

contractual indemnification and apportionment pursuant to the terms, conditions and obligations

of the parties’ Lease Agreement.” DN 16, p. 2. The remaining 57 pages consist of exhibits to

support Family Dollar’s contractual indemnification claim. Id. at 3–59. These contractual

indemnification arguments are insufficient to sustain Family Dollar’s proposed common law

indemnification claim. Family Dollar fails to allege that Melville was responsible for the active

tortious conduct which caused the alleged harm. Family Dollar further fails to allege that its

conduct is secondary or passive compared to Melville.

       This is inapposite to the parameters the Kentucky Supreme Court laid out for common law

indemnity in Degener. Degener, 27 S.W.3d 775 (Ky. 2000). In Degener, Adam Degener and

Eagle Tye constructed a homemade bomb using dynamite they stole from the Hall Contracting

Corporation—dynamite Hall had stored in a non-theft-proof container. Id. At 777. After Degener

and Tye’s bomb exploded and injured three police officers, the officers sued Hall. Id. Hall

subsequently filed a common law indemnity claim against Degener. Id. The State Supreme Court

held that Hall’s claim against Degener fell “squarely within the parameters of the common law

right to indemnity,” noting that Degener was the “active wrongdoer” and “Hall Contracting’s

liability [was] premised solely upon its failure to prevent them from making the bomb which

injured the three officers.” Id. At 781. In contrast to Degener, Family Dollar’s claims against



                                                 7
Melville fall squarely outside the requirements for common law indemnification. Here, both

parties are accused of passively neglecting their obligation to maintain the sidewalk or warn

patrons of a hazard. Family Dollar fails to cite any Kentucky caselaw which would support the

finding of common law indemnity between two parties, both of whom were alleged to have been

the passive cause of the plaintiff’s harm. Because Family Dollar has failed to carry its burden of

demonstrating how its common law indemnity claim would not be futile, its motion for leave to

file a cross-claim for common law indemnity will be denied.

        C. Apportionment and contribution

        Family Dollar seeks leave to assert a cross-claim against Melville for apportionment and

contribution.     DN 16, p. 2.        Family Dollar’s motion will be dismissed because neither

apportionment or contribution are “claims” under Kentucky law. See Sommerkamp v. Linton, 114

S.W.3d 811, 817 (Ky. 2003) (“Contemporary apportionment requirements including KRS 411.182

provide that fault in a tort action is automatically subject to apportionment among the parties to

the action. This statute renders a cross-claim for contribution … needless.”). According to

Kentucky law, “liability among joint tortfeasors in negligence cases is no longer joint and several,

but is several only.” Degener 27 S.W.3d at 779. Kentucky Revised Statute § 411.182 provides

“In all tort actions, including products liability actions, involving fault of more than one (1) party

to the action . . ., the court . . . shall instruct the jury to [determine] . . . [t]he percentage of the total

fault of all the parties to each claim that is allocated to each claimant, defendant, third-party

defendant, and person who has been released from liability.” Kentucky Revised Statute § 411.182

“is simply a codification of this common law evolution of the procedure for determining the

respective liabilities of joint tortfeasors, whether joined in the original complaint or by third-party

complaint.” Kentucky Farm Bureau Mut. Ins. Co. v. Ryan, 177 S.W.3d 797, 802-03 (Ky. 2005)



                                                      8
(internal quotation marks and citations omitted). “If there is an active assertion of a claim against

joint tortfeasors, and the evidence is sufficient to submit the issue of liability to each, an

apportionment instruction is required.” Floyd v. Carlisle Construction Co., 758 S.W.2d 430, 432

(Ky. 1988) (emphasis omitted). “In other words, § 411.182 provides a right to an apportionment

interrogatory or finding where underlying substantive fault exists, but it does not provide a

substantive cause of action itself.” Hall v. MLS Nat'l Med. Evaluations, Inc., No. 05-185-JBC,

2007 U.S. Dist. LEXIS 33909, at *8 (E.D. Ky. May 7, 2007).

        Although this court has dismissed Plaintiff’s claims against Melville, DN 24, an

apportionment instruction may still be warranted at trial. See Barnes v. Owens-Corning Fiberglas

Corp., 201 F.3d 815, 824 (6th Cir. 2000) (“Section 411.182 apportionment encompasses named

parties, including third-party defendants and parties dismissed for whatever reason.”).

Accordingly, the Court finds that Family Dollar does not have a “claim” against Melville for

contribution or apportionment, either contractually or based in the common law. However, the

Court finds that Family Dollar has asserted claims against the third-party defendant sufficient to

preserve its right to apportionment pursuant to KRS § 411.182 if the evidence supports such an

instruction at trial.

VI. Conclusion

        Motions having been made and for the reasons set forth herein and the Court being

otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that Family

Dollar’s motion for leave to file cross-claim, DN 16, is DENIED.

                        November 14, 2019




                                                       Char
                                                          lesR.Si
                                                                mpsonI
                                                                     II,Seni
                                                                           orJudge
                                                          Unit
                                                             edStat
                                                                  esDi
                                                                     str
                                                                       ictCour
                                                                             t
                                                 9
